DETAILED ACTION
1.	This office action is in response to the communication filed on 02/24/2021.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
3.	Applicant’s claim for the benefit of a prior-filed provisional application No. 62/514895 filed on 06/04/2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2021 has been entered.

Information Disclosure Statement
02/24/2021 was filed after the mailing date of the Notice of Allowance on 12/02/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
6.	Claims 1-20 are allowed.

7.	The following is an examiner’s statement of reasons for allowance: 
The present invention is directed toward a method for synchronizing content items among a group of peer devices.  Independent claims 1, 11 and 20 identify the uniquely distinct features for receiving an encrypted first content item and a first set of encrypted content keys, each encrypted content key in the first set encrypted with a public key of one of the other peer devices in the group, the encrypted first content item comprising a first indication that the first content item has a first content type; based on the first indication, distributing the encrypted first content item and one encrypted content key in the first set to each of the other peer devices, and storing a backup copy of the encrypted first content item; receiving an encrypted second content item and a second set of encrypted content keys, each encrypted content key in the second set encrypted with a public key of one of the other peer devices in the group, the encrypted second content item comprising a second indication that the second content item has a second content type; and based on the second indication, distributing the encrypted second content item and one encrypted content key in the second set to each of the in combination with the remaining limitations of the independent claims are not found in and/or are not obvious in view of the closest recorded prior arts.
One of the closest prior art, Endahl et al. (US 20150358297 A1), discloses a method for peer-to-peer distributed sharing of a version of a content item, wherein a user create or modify a version of the content item and distribute, directly or indirectly, the content item to the other peers. The other closest prior art, Baghdasaryan (US 20140289528 A1), discloses a method for establishing a trust circle between multiple devices. However, either singularly or in combination, Endahl et al. and/or Baghdasaryan do/does not disclose the above uniquely distinct features taken in combination with the remaining limitations of the independent claim(s).
Therefore, claims 1, 11, 20, and the respective dependent claims 2-10, 12-19 are in condition for allowance.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN V. DOAN whose telephone number is 571-272-3809. The examiner can normally be reached on Monday – Thursday, 9:00am – 5:00pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN V DOAN/Primary Examiner, Art Unit 2437